TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 24, 2016



                                      NO. 03-15-00027-CV


                                    David De Leon, Appellant

                                                 v.

                                  Cherie D. De Leon, Appellee




           APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the decree of divorce signed by the district court on October 3, 2014.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s decree of divorce. Therefore, the Court affirms the district

court’s decree of divorce. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.